Citation Nr: 0307362	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  96-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 21, 1972, rating decision that denied entitlement to 
service connection for a nervous condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.

By an April 1972 rating action, the RO denied the veteran's 
claim for service connection for a "nervous condition."  
The veteran was notified of that decision in May 1972, but 
did not appeal.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating action in 
which the RO determined that the April 1972 rating decision 
was not clearly and unmistakably erroneous and denied the 
veteran's petition to reopen previously denied claim of 
service connection.  The veteran was sent notice of this 
decision in September 1995.  A notice of disagreement was 
received in September 1995 and the RO issued a statement of 
the case in January 1996.  The veteran perfected his appeal 
to the Board by submitting a substantive appeal in March 
1996.  

The Board notes that in an October 2002 supplemental 
statement of the case, the RO addressed the underlying 
question of service connection for an acquired psychiatric 
disorder without specifically considering whether the 
previously denied claims could be reopened.  This is 
significant to the Board because the preliminary question 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been 
presented.  Barnett, 83 F.3d at 1383. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  In an April 1972 decision, the RO denied a claim for 
service connection for a nervous condition.  Although 
notified of that decision in May 1972, the veteran did not 
initiate an appeal.  

3.  While the veteran contends that the RO erred in April 
1972 when it failed to apply the correct law regarding the 
presumption of soundness, he has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different. 

4.  Evidence associated with the claims file since the RO's 
April 1972 denial was not previously before agency 
decisionmakers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1972 RO decision that denied service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  Clear and unmistakable error in the April 1972 denial of 
service connection for a nervous condition has not been 
established. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2002).


3.  Since the April 1972 denial, new and material evidence 
has been submitted, and the requirements to reopen the claim 
for service connection for an acquired psychiatric disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  Nonetheless, the Board finds that, 
because the veteran has been notified of the laws and 
regulations governing the CUE claim and reasons for the 
denial of the claim, and all relevant evidence has been 
associated with the record, any pre-VCAA duties to notify and 
assist have been met.  That claim is ready to be considered 
on the merits. 

While some duties imposed by the VCAA are applicable to the 
petition to reopen the claim for service connection, the 
Board finds that, in view of the Board's favorable 
disposition of that claim, the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on that claim, as well.  

II.  CUE in the April 1972 rating decision 

In March 1972, the veteran submitted an application for 
compensation for a nervous condition that he claims began in 
May 1970.  The veteran further reported that he had been 
hospitalized since March 8, 1972.   

VA medical records associated with the claims file in March 
1972 included a February 1972 Medical Certificate noting the 
veteran's chief complaint that he could not hold a job and 
did not like to follow orders.  The veteran presented to the 
hospital with his mother, at her recommendation.  The veteran 
reportedly had not worked for the past two months, slept most 
of the day and went out drinking at night with friends.  The 
veteran reported that he had been dismissed form work because 
of displays of anger and destruction.  The physician noted 
that the veteran seemed to think he had no real problem and 
showed no motivation to change or life, go to work or obtain 
psychiatric help.  The physician noted that the veteran 
reportedly had a "hard time" in service, was seen by a 
psychiatrist and was dismissed with the diagnosis of passive 
aggressive personality.  The veteran would not speak of his 
problems during service.  He showed no signs of delusions, 
hallucinations and no desire for suicide.  No diagnosis was 
noted.  

A March 1972 Medical Certificate noted that the veteran was 
seeking admission with the chief complaint that "something 
wrong in his head."  He claimed that some "organization" 
was following him and controlling his mind.  Since discharge 
from service, he had reportedly held two jobs for short 
periods.  The veteran's mother reported that he was becoming 
increasingly withdrawn and was up frequently at night looking 
out the window to see if someone was watching him.  She also 
reported that he had changed while in service and the 
physician advised her to obtain records from service.  
Following mental status examination, the diagnostic 
impression was that of paranoid schizophrenia and the veteran 
was admitted.  

Service medical records associated with the claims file 
include a December 1968 enlistment examination and Report of 
Medical History; both of which are negative for any 
psychiatric findings or complaints.  In May 1970, the veteran 
was found to be emotionally upset.  He related disgust and 
displeasure with his situation aboard ship for three to four 
months, but he could not relate any particular inciting 
cause.  He had reportedly considered suicide and other 
violence, but had not attempted either. 

The report of a June 1970 psychiatric evaluation noted that 
the veteran had been referred because of feelings of 
depression and had been found three days previously "in a 
very upset condition."  On mental status examination, the 
veteran stated that he could not tolerate the Navy any longer 
and that he could not stand military life.  The veteran was 
noted to be well oriented, but appeared moderately depressed.  
The veteran reported that he quit school in the tenth grade, 
worked in a market for two years and then joined the Navy.  
The examiner noted that the veteran was poorly motivated for 
further military life at this time.  The diagnosis was that 
of passive aggressive personality with emotional instability 
and moderate depression.  

The report of a June 1970 discharge examination was negative 
for any pertinent defects or diagnoses.  The clinical 
psychiatric evaluation was characterized as normal.  

In the April 1972 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a nervous 
condition.  The RO concluded that a psychotic condition was 
not demonstrated in service or within one year of separation 
from service.  The veteran was notified of that decision and 
his appellate rights in May 1972.  The veteran did not appeal 
that decision.  

In July 1994, the veteran submitted a statement to "re-open 
my claim for SC nervous and psychosis condition under the 
clear and unmistakable error (CUE) that was made in the 
decision of my claim."  The veteran reported that he was 
currently receiving Social Security Disability benefits for 
his condition and was under treatment from mental health 
professionals.  He argued that he did not have a psychiatric 
condition when he entered service so the presumption of 
soundness should be considered.  He argued that the 
conditions he endured during service triggered his mental 
condition.  

In a March 2003 statement, the veteran's representative 
argues that the RO failed to apply the provisions of 
38 C.F.R. § 3.303(b) with regard to chronicity and continuity 
as there was no evidence of intercurrent causes after 
service.  The representative also argued that the RO failed 
to consider aggravation.  As further evidence of CUE, the 
representative referred to the March 1972 VA Medical 
Certificate in which the examining physician noted the 
veteran's reported history and advised his mother to obtain 
records from service.  

In determining whether the April 1972 rating decision which 
denied service connection for a nervous condition was clearly 
and unmistakably erroneous, the following three-prong test is 
used: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Following written notification of the April 1972 decision in 
May of that year, the veteran did appeal that decision; 
therefore, that decision became final as to the evidence then 
considered.  See 38 U.S.C.A. § 7105 (West 2002).  See also 38 
C.F.R. §§ 20.302, 20.1103 (2002).  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE; 
however, if the evidence establishes clear and unmistakable 
error, the prior decision will be reversed and amended.

There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  See Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), 
expressly adopting the "manifestly changed outcome" 
language in Russell.  A disagreement with how the RO 
evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran and his representative claim, in essence, that 
the April 1972 rating action was erroneous because the RO 
incorrectly applied the existing law, particularly as to the 
presumption of soundness.

As noted earlier, a CUE claim must be based on the evidence 
in the record when the previous decision was rendered.  
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The record at that time included the veteran's service 
medical records for the period from December 1968 through 
June 1970, including an enlistment examination and Report of 
Medical History and February and March 1972 VA treatment 
records.

Under the laws and regulations in effect at the time of the 
April 1972 rating decision, service connection could be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Service connection could also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods were not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303 
(1971).

In addition, there were medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when, in accordance with the principles relating 
to service connection, existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  In the field of mental disorders, 
chronic psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis will be accepted as showing pre-
service origin.  38 C.F.R. § 3.303(c) (1971).

In addition, the veteran was considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 C.F.R. § 3.304 (1971).

The medical evidence of record considered by the RO in the 
April 1972 decision included an in-service diagnosis of 
passive aggressive personality with emotional instability and 
moderate depression, but no diagnosis of a nervous condition 
or psychosis.  VA treatment records dated more than one year 
after discharge included a diagnosis of schizophrenia.  The 
RO interpreted the evidence as showing that the veteran had 
not incurred a psychosis during service or within one year of 
discharge.  

The Board acknowledges that the April 1972 rating decision 
did not include a specific reference to the regulation 
pertaining to the presumption of soundness; however, there 
was no evidence whatsoever that the veteran had a psychiatric 
condition which existed prior to service nor was he diagnosed 
with such a condition during service.  There was no 
indication in the medical records considered in April 1972 
(including the service medical and VA treatment records) that 
the veteran had any psychiatric complaints or treatment prior 
to service.  There was no evidence constituting clear and 
unmistakable proof under 38 C.F.R. § 3.303(c) (1971) and 
clear and unmistakable evidence under 38 C.F.R. § 3.304 
(1971) that the veteran's schizophrenia existed prior to 
service such that consideration of the presumption of 
soundness and aggravation was  warranted.  Therefore, based 
on a review of the evidence of record as of April 1972, it is 
not "undebatable error" as to whether the RO should have 
considered the presumption of aggravation-there was no 
evidence showing the veteran's psychiatric disability, 
diagnosed in March 1972, preexisted service or was incurred 
in or diagnosed during service.  The Board points out the 
evidence at that time included the veteran's own statements 
on his initial application that he had not been a patient in 
a mental hospital or suffered any psychiatric symptoms (i.e., 
nightmares, depression, attempted suicide) prior to service.  
As such, the Board finds that the evidence does not show that 
the statutory or regulation provisions extant at the time of 
the April 1972 rating decision were incorrectly applied and 
the April 1972 rating decision did not include CUE.

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO correctly applied the pertinent law and regulations in 
considering the evidence.  Inasmuch as the veteran has failed 
to establish, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different, the Board must conclude that clear and 
unmistakable error in the RO's April 1972 rating decision, as 
contended, has not been established.  See 38 C.F.R. § 
3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
331-314.  

Thus, the claim of CUE in the RO's April 21, 1972 CUE 
decision must be denied.   In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  New and Material Evidence

As indicated above, in an April 1972 decision, the RO denied 
service connection for a nervous condition.  Evidence 
considered at that time included the veteran's service 
medical records dated from December 1968 to June 1970 and VA 
treatment records from February and March 1972.  Based on a 
review of the evidence, the RO concluded that the veteran's 
currently demonstrated psychosis was not incurred in service 
or within one year of discharge.  The veteran was notified of 
that decision in May 1972, but did not appeal.  That decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Also as 
indicated above, there has no finding of CUE to vitiate the 
finality of the RO's April 1972 denial. 

The present claim was initiated when the veteran submitted a 
statement in July 1994.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the April 1972 
RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, the recently submitted evidence includes 
the report of a May 2002 VA psychiatric examination in which 
the examiner opined that the veteran suffers from bipolar 
disorder which existed prior to service, but "one would 
strongly suspect that perhaps [the veteran] had his first 
manic episode" during service.  It was that examiner's 
opinion that the stressors of military service may have 
exacerbated the veteran's condition.  

The Board finds that this evidence is "new" in the sense 
that it was not previously before agency decisionmakers.  The 
Board also finds that this evidence is "material" for 
purposes of reopening.  The record now includes competent 
medical evidence relating the onset of his condition to 
service.  At the time of the April 1972 RO decision, there 
was no such opinion of record.  Here, this opinion is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

While the VA examiner's statement did not specifically 
address the absence of any evidence of a pre-service 
condition, the Board notes that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for an 
acquired psychiatric disorder are met.  


ORDER

The appeal as to the claim of CUE in an April 21, 1972, 
rating decision that denied service connection for a nervous 
condition is denied.

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for an 
acquired psychiatric disorder, the appeal as to that issue is 
granted.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

